COURT OF APPEALS OF VIRGINIA


              Present: Judges Decker, AtLee and Malveaux
UNPUBLISHED


              Argued at Richmond, Virginia


              JERNEIL LESLIE MOODY
                                                                             MEMORANDUM OPINION* BY
              v.     Record No. 1637-15-2                                    JUDGE RICHARD Y. ATLEE, JR.
                                                                                 FEBRUARY 21, 2017
              COMMONWEALTH OF VIRGINIA


                                 FROM THE CIRCUIT COURT OF GREENSVILLE COUNTY
                                                Nathan C. Lee, Judge

                               Andrew R. Page (Randall Page, P.C., on brief), for appellant.

                               Virginia B. Theisen, Senior Assistant Attorney General (Mark R.
                               Herring, Attorney General, on brief), for appellee.


                     A jury in the Circuit Court of Greensville County (“trial court”) found appellant Jerneil

              Leslie Moody guilty of one count of statutory burglary, one count of grand larceny, and one

              count of grand larceny of an automobile. The trial court sentenced Moody to five years

              imprisonment for each count, totaling an active sentence of fifteen years. On appeal, he argues

              that the trial court erred in finding (1) the “single larceny doctrine” did not apply to the theft of

              the automobile, and (2) the evidence sufficient for his convictions because the testifying

              witnesses were inherently incredible. For the following reasons, we disagree and affirm.

                                                        I. BACKGROUND

                     Three individuals, Moody, Alexus Hamlette, and Saquan Tyler, broke into a residence

              and stole a variety of items from inside the home, including firearms, televisions, video games,

              and a jar of coins. Hamlette testified that she, Moody, and Tyler had intended to take valuable


                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
items, such as “[g]ames, TVs, laptops, guns, money,” to sell. However, as she exited the house,

she saw Moody putting the stolen goods into a white Suburban sports utility vehicle parked in

the driveway. She testified that they had not previously discussed stealing a vehicle. When they

departed, Hamlette and Tyler rode in Hamlette’s car, while Moody drove the Suburban. They

drove to Tyler’s house to deposit some of the stolen goods. Moody later parked the Suburban in

some tall grass, which was the last time Hamlette saw the stolen vehicle.

       Other witnesses testified to Moody’s efforts to sell the stolen Suburban. James Sexton

testified that Moody approached him seeking to sell the Suburban for parts.1 Moody took Sexton

to the vehicle, and they removed its tags. Sexton admitted that he swapped these plates with

ones from a family vehicle. He and Moody drove the vehicle to Jermaine Parker’s house.

Parker testified that Moody and Sexton brought him the stolen Suburban so he could remove the

engine. He said that Sexton told him the car belonged to his deceased grandmother. Finally,

Terri Robinson testified that she needed an engine for her truck, and Sexton had told her he had

one from a wrecked Suburban. She went to Parker’s, where Moody, Sexton, and Parker were

present, and they negotiated a possible sale.

       Moody moved to strike the charges. The trial court denied the motion to strike and found

that the theft of the vehicle and the theft of the other goods inside the home were distinct, and

thus the single larceny doctrine did not apply. The jury convicted Moody of one count of

statutory burglary, one count of grand larceny, and one count of grand larceny of a motor

vehicle, and recommended sentences of five years in prison for each charge. The trial court

accepted the verdict and imposed the recommended sentences.




       1
         Sexton also testified that Moody told him that he had also stolen guns, but had thrown
them into a creek. A dive team later recovered the weapons from that location.

                                                -2-
                                           II. ANALYSIS

                                    A. Single Larceny Doctrine

       The single larceny doctrine concerns “[w]hether the larceny of multiple items at or about

the same time from the same general location constitutes a single larceny or multiple offenses,”

and is “an issue that most courts have addressed early in the development of their criminal

jurisprudence.” Schwartz v. Commonwealth, 41 Va. App. 61, 72, 581 S.E.2d 891, 896 (2003)

(quoting Richardson v. Commonwealth, 25 Va. App. 491, 495, 489 S.E.2d 697, 699 (1997) (en

banc)). “The overriding principle behind the single larceny doctrine is to prevent the state from

aggregating multiple criminal penalties for a single criminal act.” Id. (quoting Richardson, 25

Va. App. at 496, 489 S.E.2d at 700).

       “When reviewing a fact[-]finder’s decision on [the single larceny doctrine], we apply the

same deferential standard of appellate review generally applicable to factual findings.” Dennos

v. Commonwealth, 63 Va. App. 139, 148, 754 S.E.2d 913, 917 (2014). We presume the

fact-finder’s interpretation of the evidence is correct, and we will only reverse if it was “plainly

wrong or without evidence to support it.” Ervin v. Commonwealth, 57 Va. App. 495, 503, 704

S.E.2d 135, 139 (2011) (quoting Viney v. Commonwealth, 269 Va. 296, 299, 609 S.E.2d 26, 28

(2005)).

       When assessing the applicability of the single larceny doctrine, “[t]he primary factor to

be considered is the intent of the thief and the question to be asked is whether the thefts, although

occurring successively within a brief time frame, were part of one impulse.” Richardson, 25

Va. App. at 497, 489 S.E.2d at 700. When determining whether the thefts were part of one

impulse, we consider “the location of the items stolen, the lapse of time between their taking, the

general and specific intent of the thief, the number of owners, and whether intervening events

occurred between the takings.” Id.

                                                -3-
       Here, the jury did not err in finding that the vehicle theft was not part of the same impulse

as the other grand larceny. To the contrary, the evidence shows that Moody, Hamlette, and Tyler

conspired to break into a home to steal items that could be readily pawned or otherwise sold.

During the burglary, Moody, on his own initiative, and contrary to the initial plan of the

confederates, stole the Suburban. The vehicle was the only stolen item located outside the

residence. Moody alone drove the stolen car. Neither Hamlette nor Tyler participated in selling

the stolen vehicle. Instead, Moody enlisted others to do so. Together, the evidence supports a

conclusion that the theft of the vehicle and the other grand larceny were not “part of one

impulse.”

       The facts here are comparable to Sagastume v. Commonwealth, 27 Va. App. 466, 499

S.E.2d 586 (1998). In that case, the Court upheld a trial court finding that the theft of a vehicle

was distinct from the theft of items within a residence, and thus the single larceny doctrine did

not apply. The Court held:

               In the instant case, the record indicated that the various larcenies of
               the watches, jewelry, and other personal property occurred inside
               the house, and the evidence supported the inference that the
               purpose of the thefts was to sell the items, or possibly in the case
               of the rifles, to use them for protection. The jury could also have
               inferred that the larceny of the [vehicle] occurred at a later time,
               outside the home, and the intent evinced by this theft was to steal
               the car to transport appellant away from the scene of his crimes.
               Consequently, the jury could reasonably have concluded that,
               despite any “general scheme” on the part of appellant, “each [theft]
               was a separate and discrete offense and was not part of the same
               impulse or continuous larcenous act at the same location.”

Id. at 472, 499 S.E.2d at 589 (second alteration in original) (quoting Richardson, 25 Va. App. at

498, 489 S.E.2d at 701). We find this reasoning persuasive here, and as such, find no error in the

jury’s conclusion that the theft of the Suburban and the theft of the items from within the home

was not part of one impulse, and thus that the single larceny doctrine did not apply.



                                                -4-
                                       B. Witness Credibility

       Moody argues that the jury should have disbelieved Hamlette’s and Sexton’s testimony,

because both stood to benefit from their testimony against him. Hamlette, who was a juvenile at

the time of the burglary and larcenies, testified in exchange for the Commonwealth’s agreement

not to try her as an adult. Sexton, who was also a juvenile at the time of the crimes, faced no

charges related to his role in the sale of the Suburban, although this was not the result of any

agreement with the Commonwealth concerning his testimony against Moody.

       “[D]etermining the credibility of the witnesses and the weight afforded the testimony of

those witnesses are matters left to the trier of fact.” Parham v. Commonwealth, 64 Va. App. 560,

565, 770 S.E.2d 204, 207 (2015). “The trier of fact is not required to accept a party’s evidence in

its entirety, but is free to believe or disbelieve, in whole or in part, the testimony of any witness.”

English v. Commonwealth, 43 Va. App. 370, 371, 598 S.E.2d 322, 323 (2004) (citations

omitted). “We also accept the trial court’s determination of the credibility of witness testimony

unless, ‘as a matter of law, the testimony is inherently incredible.’” Nobrega v. Commonwealth,

271 Va. 508, 518, 628 S.E.2d 922, 927 (2006) (quoting Walker v. Commonwealth, 258 Va. 54,

70-71, 515 S.E.2d 565, 575 (1999)). Furthermore, “[i]t is well settled in Virginia that an accused

may be convicted upon the uncorroborated testimony of an accomplice.” Yates v.

Commonwealth, 4 Va. App. 140, 143, 355 S.E.2d 14, 15 (1987) (quoting Johnson v.

Commonwealth, 224 Va. 525, 527, 298 S.E.2d 99, 101 (1982)). We must affirm the verdict

unless the fact-finder was plainly wrong or its judgment unsupported by the evidence. Ervin, 57

Va. App. at 503, 704 S.E.2d at 139.

       Here, the jury heard testimony regarding the benefits Hamlette received in exchange for

her testimony, and knew that Sexton had not been charged for his role in Moody’s crimes. The

jury was accordingly able to take that into account when weighing their credibility. Although

                                                 -5-
Moody’s assignment of error states that their testimony “conflicted,” he fails to point to any

conflict, and no conflict is apparent. To the contrary, the testimony presented a cohesive and

credible narrative of what transpired. The mere fact that witnesses receive some benefit in

exchange for their testimony, by itself, does not vitiate their credibility. We see no error and

affirm.

                                          III. CONCLUSION

          The trial court did not err in denying Moody’s motion to strike, and the jury was not

plainly wrong in finding the evidence sufficient to convict. Accordingly, we affirm Moody’s

convictions.

                                                                                          Affirmed.




                                                 -6-